LOCK UP LETTER

March __, 2005

HPC Capital Management
300 Colonial Center Parkway, Suite 100
Roswell, GA 30076
Attention: Vincent Sbarra

Ladies and Gentlemen:

The undersigned understands that HPC Capital Management (the “Placement Agent“)
has agreed to act as placement agent in connection with the proposed offering
(the “Offering“) by Viral Genetics, Inc., a Delaware corporation (the
“Company“), as per the Securities Purchase Agreement dated March __, 2006
(“Agreement“).

In consideration of the foregoing, and in order to induce you to act as the
Placement Agent in the offering, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of the Placement Agent, the undersigned will
not, during the period beginning on the date of the Agreement and ending on the
date 180 days after the Effective Date (as defined in the Agreement), (1) offer,
pledge, announce the intention to sell, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock (including without
limitation, Common Stock which may be deemed to be beneficially owned by the
undersigned in accordance with the rules and regulations of the Securities and
Exchange Commission and securities which may be issued upon exercise of a stock
option or warrant), or (2) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Common Stock, whether any such transaction described in clause (1) or (2)
above is to be settled by delivery of Common Stock or such other securities, in
cash or otherwise.

Notwithstanding the foregoing, the restrictions set forth in clause (1) and (2)
above shall not apply to (a) transfers (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) with the prior written consent of the Placement
Agent, or (iv) effected pursuant to any exchange of “underwater“ options with
the Company, (b) the acquisition or exercise of any stock option issued pursuant
to the Company’s existing stock option plan or employment agreements, including
any exercise effected by the delivery of Securities of the Company held by the
undersigned, (c) the sale of any shares pursuant to any existing 10b5-1 selling
plan, or (d) the establishment of any 10b5-1

NY2-512464



--------------------------------------------------------------------------------



selling plan. For purposes of this Letter Agreement, “immediate family“ shall
mean any relationship by blood, marriage or adoption, not more remote than first
cousin. None of the restrictions set forth in this Letter Agreement shall apply
to Common Stock acquired in open market transactions.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

NY2-512464



--------------------------------------------------------------------------------



This lock-up agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

Very truly yours,

[NAME OF OFFICER OR DIRECTOR]

By:_______________________

Title:

Accepted as of the date
first set forth above:

HPC CAPITAL MANAGEMENT

By:_______________________

Name:

Title: Managing Director

NY2-512464



--------------------------------------------------------------------------------